Exhibit 10.20

      PO Box 869077   (DR PEPPER SNAPPLE LOGO) [d70873d7087320.gif]
Plano, TX 75086-9077
   
5301 Legacy Drive
   
Plano, TX 75024-3109
   
Phone 972.673.7000
   
Fax 972.673.7976
   

PERSONAL & CONFIDENTIAL
James J. Johnston
2708 Sylvan Way
McKinney, TX 75070
Dear Jim,
I am pleased to confirm the primary terms and conditions associated with your
current position as of November 23, 2008 (“Appointment Date”) and key role in
our vision to Be the Best Beverage Business in the Americas.
ROLE, APPOINTMENT DATE, REPORTING LINE & LOCATION
Your role will remain President, Beverage Concentrates of Dr Pepper Snapple
Group Inc. and its affiliated companies (“the Company”). In this role you will
continue to report directly to me and will continue to be based at the Company’s
headquarters in Plano, Texas.
SCOPE & ACCOUNTABILITIES
You will have responsibility for the concentrate sales business. This
appointment includes managing relationships with Coke, Pepsi and Independent
affiliated bottlers and distributors. You will also continue your leadership of
national accounts for the Company’s full brand portfolio, fountain food services
and Canadian operations. Additionally you will continue membership on my
Executive Leadership Team (ELT).
COMPENSATION & BENEFITS
Position Band

The position of President, Beverage Concentrates has been evaluated at the
Executive Broadband 1 (BB1) level in our compensation structure.
Exhibits

 



--------------------------------------------------------------------------------



 



Page 2
James Johnston
Base Salary

Your annual base salary effective at the beginning of your appointment is US
$500,000 payable in bi-weekly installments. You will next be eligible for a
merit increase in Period 4, 2010. Any merit increase will be based on an
evaluation of your overall performance versus your position accountabilities.

              Current Salary   New Salary   $ Increase / % Increase
$455,000
  $ 500,000     $45,000 / 10%

Annual Bonus

As President, Beverage Concentrates, you will continue to be eligible to
participate in the company’s Annual Bonus Plan. The target award for a BB1 is
80% of base salary with a maximum payment of 160% subject to CEO approval. You
will be eligible for a pro-rated award at this level under the Plan in 2008 from
November 23, 2008. For the 2009 plan year and thereafter, the actual amount of
any year’s payout will be based upon the Company achieving pre-determined levels
of growth and financial performance.
Long Term Incentive (LTI) Program

The LTI Program comprises a series of discretionary employee stock arrangements
for senior executives aimed at ensuring the appropriate alignment of goals
between the Company and our shareholders.
As President, Beverage Concentrates you continue to be eligible to receive
Restricted Stock Units and Options in the following two parts outlined below:

  •   Part 1 is a grant of Restricted Stock Units vesting 100% at the end of
three years.     •   Part 2 is a Stock Option grant which vests equally over
three years.

We will convert the recommended grant values to an equivalent value of DPS stock
and stock options based on the closing price on the grant date approved by the
Compensation Committee.
Employee Services Allowance

As a BB1 employee you are eligible in 2009 for an annual allowance of US $19,000
(gross) to purchase various benefits such as club fees/dues, dependent tuition,
financial planning, etc. The Employee Services Allowance is paid in two equal
installments Effective 2009, the payments will be distributed during the normal
payroll cycle in the months of March and September.

              Previous ESA   New ESA Effective November 23, 2008   $ Increase /%
Increase
$14,000
  $ 19,000     $5,000 / 36%

Exhibits

 



--------------------------------------------------------------------------------



 



Page 3
James Johnston
Paid Vacation

You remain eligible for 4 weeks of paid vacation per year.
Automobile Allowance

You are currently under an ARI Lease arrangement for your company automobile.
Upon expiration/termination of the ARI lease, which is anticipated to be
August 19, 2009, you will be eligible to receive a bi-weekly auto allowance. The
auto allowance for a BB1 employee is a gross amount of $1,100 per pay period. At
which time you are reassigned to the auto allowance benefit, you will be
responsible for lease, maintenance, insurance and gas and will also be subject
to applicable state and federal taxes. Details of this benefit will be provided
to you in 2009 at the time of current lease expiration.
Benefits and Pension

You remain eligible to participate in the DPS Benefit Plans for salaried
employees including Life, Medical, Dental and Vision plans, Short-term and
Long-term Disability programs, Pension and Savings plans.
In addition to these programs, as an executive you will be eligible to
participate in the executive Long-term Disability program (LTD), executive
physicals and the Supplemental Savings Plan (SSP).
EXECUTIVE EMPLOYMENT AGREEMENT
By agreeing to the terms and conditions set forth herein and signing the
Confirmation of Acceptance below, you acknowledge and agree that you are
revoking your employment agreement, dated October 15, 2007, effective as of your
Appointment Date and your employment agreement shall have no further force and
effect.
CHANGE IN CONTROL SEVERANCE PLAN & SEVERANCE PAY PLAN FOR SALARIED EMPLOYEES
You will be eligible in 2009 to participate in the Company’s Severance Pay Plan
for Salaried Employees and the Company’s Change in Control Severance Plan,
pursuant to the terms and conditions contained in such plans. Copies of these
plans will be provided to you upon request.
NON COMPETE AGREEMENT
The terms and conditions set forth herein are conditioned upon you signing the
Employee Confidentiality and Non-competition Agreement, attached as Exhibit A,
which must be fully executed within five (5) days of receipt of this letter.
The above terms describe our current policies, programs and perquisites.
Management reserves the right to improve, change or delete those policies,
programs and perquisites at any time.
Exhibits

 



--------------------------------------------------------------------------------



 



Page 4
James Johnston
Please review this information carefully, sign and return the Confirmation of
Acceptance form to Bill Zeller.
In closing, I congratulate you and wish you continued success in your role!
Sincerely yours,
/s/ Larry D. Young
Larry D. Young
President and CEO
Exhibits

 



--------------------------------------------------------------------------------



 



      PO Box 869077   (DR PEPPER SNAPPLE LOGO) [d70873d7087320.gif]
Plano, TX 75086-9077
   
5301 Legacy Drive
   
Plano, TX 75024-3109
   
Phone 972.673.7000
   
Fax 972.673.7976
   

CONFIRMATION OF ACCEPTANCE
To: William ‘Bill’ Zeller
Re: Employment Offer
I confirm that I accept the position of President, Beverage Concentrates on the
terms and conditions as stated in the attached letter.
 

          Signature: /s/ James J. Johnston     Name James J. Johnston           

EXHIBIT ‘A’
Non Compete
Letter of Understanding: James J Johnston
Exhibits

 